DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/21 has been entered.
As indicated by the amendment submitted with the request for continued examination: claims 1, 9 and 12-15 have been amended. In response to the amendment of claim 13, its rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. Claims 1-15 are presently pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2011/0257480 A1) in view of Ogawa et al. (US 2016/0135909 A1) in view of Yorimoto et al. (US 2017/03600519).
Regarding claim 1, Takahashi discloses a control apparatus for a manipulator including a plurality of bendable portions (Fig. 3B; par. [0019]), the control apparatus comprising: a plurality of driving-force transmitting mechanisms (19; par. [0020]) that are connected to the bendable portions (17/18) and that bend the manipulator (2); a plurality of drive sources (25; par. [0025]-[0026]) that apply drive forces to the driving-force transmitting mechanisms (19); an operation-amount input unit (6/47/48; par. [0023] and [0050]) that generates an operation signal based on an amount of operation of an operating portion (6/47/48; par. [0023] and [0050]), wherein the operation-amount input unit is used while advancing or retracting the manipulator (par. [0023] and [0050]) and the amount of operation of the operating portion is proportional to the amount of operation of the manipulator (par. [0025]); and a calculating device (8/10/11; par. [0025]-[0026]; Fig. 1) that calculates and outputs driving amounts to be applied to the drive sources (25) on the basis of the operation signal, wherein the calculating device (8/10/11) includes a plurality of driving-amount calculators (11; par. [0025], [0026] and [0037]).
However, Takashi does not specifically disclose a movement-mode input unit that selects one of a plurality of movement modes, wherein the movement-mode input unit is used while the manipulator is static and the amount of operation of at least one of the plurality of movement modes is disproportional to the amount of operation of the manipulator. Ogawa teaches an analogous control apparatus having an operation-amount input unit (2; par. [0033]-[0036]) that generates an operation signal based on an amount of operation of an operating portion (9; par. [0033]-[0036]), wherein the operation-amount input unit is used while advancing or retracting the manipulator (par. [0033]-[0036]) and a movement-mode input unit (12; Fig. 10) that selects one of a plurality of movement modes (par. [0066]), wherein the movement-mode input unit is used while the manipulator is static (par. [0070]-[0071]). Ogawa teaches use of a second control mode to finely control the distal end of the manipulator so that the operator can focus attention only on the operation of the distal end of the manipulator without having to pay attention to the overall shape of the manipulator when treating an affected area (par. [0054] and [0071]-[0074]). It would have been obvious to one having ordinary skill in the art to have included the movement-mode input unit of Ogawa in the control apparatus of Takashi in so that the operator can focus attention only on the operation of the distal end of the manipulator without having to pay attention to the overall shape of the manipulator when treating an affected area, as taught by Ogawa. Similar to Ogawa, Yorimoto teaches a movement-mode input unit (33; par. [0047]) that selects one of a plurality of movement modes (first, second and third), wherein the movement-mode input unit is used while the manipulator is static (par. [0047] and [0064]) and the amount of operation of at least one of the plurality of movement modes (third mode: par. [0047] and [0064]) is disproportional to the amount of operation of the manipulator. Yorimoto teaches a third mode that allows an operator to freely change the orientation of the operation-amount input unit (3) while the position and orientation of the manipulator (15) just before switching to the third mode are maintained (par. [0064]). 
Regarding claim 4, Takashi in view of Ogawa in view of Yorimoto disclose the control apparatus according to claim 1, wherein one of the driving-amount calculators (11; par. [0025], [0026] and [0037]) is capable of calculating the driving amounts such that an angle of a distal end of at least one of the bendable portions is constant (i.e. if the distal end of the master manipulator is not bent; Fig. 5).
Regarding claim 6, Takahashi in view of Ogawa in view of Yorimoto disclose the control apparatus according to claim 1, wherein one of the driving-amount calculators (11; par. [0025], [0026] and [0037]) receives observation-target coordinates (from the master unit 4) and calculates the driving amounts (par. [0025], [0026] and [0037]) such that a straight line is capable of extending in a longitudinal direction from the most distal bendable portion of the manipulator passes through a position specified by the 
Regarding claim 8, Takahashi in view of Ogawa in view of Yorimoto disclose the control apparatus according to claim 1, wherein the plurality of movement modes comprises a bending movement mode (par. [0021]), an angled view movement mode (par. [0040]), and a remote center movement mode (par. [0057]).
Regarding claim 9, Takahashi discloses a manipulator system comprising: a manipulator comprising a plurality of bendable portions (Fig. 3B; par. [0019]) and a plurality of driving-force transmitting mechanisms (19; par. [0020]) that are connected to the bendable portions (17/18) and that bend the manipulator (2); and a control apparatus comprising: a plurality of drive sources (25; par. [0025]-[0026]) that apply drive forces to the driving-force transmitting mechanisms (19); an operation-amount input unit (6/47/48; par. [0023] and [0050]) that generates an operation signal based on an amount of operation of an operating portion (6/47/48; par. [0023] and [0050]), wherein the operation-amount input unit is used while advancing or retracting the manipulator (par. [0023] and [0050]) and the amount of operation of the operating portion is proportional to the amount of operation of the manipulator (par. [0025]); and a calculating device (8/10/11; par. [0025]-[0026]; Fig. 1) that calculates and outputs driving amounts to be applied to the drive sources (25) on the basis of the operation signal, wherein the calculating device (8/10/11) includes a plurality of driving-amount calculators (11; par. [0025], [0026] and [0037]).
However, Takashi does not specifically disclose a movement-mode input unit that selects one of a plurality of movement modes, wherein the movement-mode input and the amount of operation of at least one of the plurality of movement modes is disproportional to the amount of operation of the manipulator. Ogawa teaches an analogous control apparatus having an operation-amount input unit (2; par. [0033]-[0036]) that generates an operation signal based on an amount of operation of an operating portion (9; par. [0033]-[0036]), wherein the operation-amount input unit is used while advancing or retracting the manipulator (par. [0033]-[0036]) and a movement-mode input unit (12; Fig. 10) that selects one of a plurality of movement modes (par. [0066]), wherein the movement-mode input unit is used while the manipulator is static (par. [0070]-[0071]). Ogawa teaches use of a second control mode to finely control the distal end of the manipulator so that the operator can focus attention only on the operation of the distal end of the manipulator without having to pay attention to the overall shape of the manipulator when treating an affected area (par. [0054] and [0071]-[0074]). It would have been obvious to one having ordinary skill in the art to have included the movement-mode input unit of Ogawa in the control apparatus of Takashi in so that the operator can focus attention only on the operation of the distal end of the manipulator without having to pay attention to the overall shape of the manipulator when treating an affected area, as taught by Ogawa. Similar to Ogawa, Yorimoto teaches a movement-mode input unit (33; par. [0047]) that selects one of a plurality of movement modes (first, second and third), wherein the movement-mode input unit is used while the manipulator is static (par. [0047] and [0064]) and the amount of operation of at least one of the plurality of movement modes (third mode: par. [0047] and [0064]) is disproportional to the amount of operation of the manipulator. Yorimoto teaches a third mode that allows an operator to freely change the 
Regarding claim 10, Takahashi in view of Ogawa in view of Yorimoto disclose the manipulator system of claim 9, wherein the manipulator is adapted for insertion of one or more endoscopic tools there though (par. [0045]).
Regarding claim 11, Takahashi in view of Ogawa in view of Yorimoto disclose the control apparatus according to claim 9, wherein the plurality of movement modes comprises a bending movement mode (par. [0021]), an angled view movement mode (par. [0040]), and a remote center movement mode (par. [0057]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ogawa in view of Yorimoto, as applied to claim 1 above, in view of Romo et al. (US 2015/0164596).
Regarding claim 2, Takahashi in view of Ogawa in view of Yorimoto disclose the control apparatus according to claim 1, wherein one of the driving-amount calculators (11) calculates the driving amounts (par. [0025]), but does not specifically disclose that the bendable portions are bent in the same direction. Romo teaches calculating driving amounts so that the bendable portions are bent in the same direction (par. [0150] and [0197]; Fig. 17F). It would have been obvious to one having ordinary skill in the art to have modified the apparatus of Takahashi to include bending portions that bend in the same direction, as taught by Romo, for the benefit of directionally exerting forces to one side of the instrument in order to curve the instrument as desired during a surgical procedure. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ogawa in view of Yorimoto in view of Romo as applied to claim 2 above, and further in view of Wang et al. (US 2003/0125716).
Regarding claim 3, Takahashi in view of Ogawa in view of Yorimoto in view of Romo disclose the control apparatus according to claim 2, but does not specifically disclose wherein the one of the driving-amount calculators includes a plurality of first amplifiers that calculate the driving amounts by amplifying the operation signal. Wang teaches a plurality of first amplifiers (62/64; Fig. 4; par. [0072]-[0073]) amplifying the operation signal to control the desired movement of the manipulator (par. [0072]). It would have been obvious to one having ordinary skill in the art to have included the plurality of amplifiers of Wang in the apparatus of Takahashi in order to control the desired movement of the manipulator, as taught by Wang.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Ogawa in view of Yorimoto as applied to claims 4 and 6 above, respectively, in view of Wang et al. (US 2003/0125716).
Regarding claim 5, Takahashi in view of Ogawa in view of Yorimoto disclose the control apparatus according to claim 4, but does not specifically disclose wherein the one of the driving-amount calculators includes a second amplifier that calculates a corresponding one of the driving amounts by amplifying the operation signal, and wherein the second amplifier corresponds to the at least one of the bendable portions having the distal end whose angle is constant, and an amplification factor of the second amplifier is set to zero. Wang teaches an amplifier (62; Fig. 4; par. [0072]-[0073]) amplifying the operation signal to calculate the driving amount in order to control the desired movement of the manipulator (par. [0072]). Wang also teaches the amplification faction of the amplifier being set to zero (par. [0072]) to prevent the instrument from moving in one direction (par. [0072]). It would have been obvious to one having ordinary skill in the art to have included the amplifier of Wang in the driving amount calculator of Takahashi in order to control the desired movement of the manipulator, as taught by Wang. Additionally, with the amplification factor being set to zero the bendable portion would have a distal end whose angle is constant, as it would be prevented from moving, as taught by Wang (par. [0072]).
Regarding claim 7, Takahashi in view of Ogawa disclose the control apparatus according to claim 6, but does not specifically disclose wherein the one of the driving-amount calculators includes a plurality of third amplifiers that calculate the driving . 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2016/0135909 A1) in view of Yorimoto et al. (US 2017/03600519).
Regarding claim 12, Ogawa discloses an endoscopic system having a simplified control comprising: a manipulator (6; par. [0034]-[0035]) comprising a plurality of bendable portions and having at least three degrees of freedom (par. [0043]-[0045]; Fig. 5); a control apparatus (3/9/12; par. [0036] and [0043]-[0045]) for controlling movement of the manipulator through the at least three degrees of freedom having two input units (9/12): comprising: a movement-mode input unit (12; par. [0066]) adapted for selecting one of 2, 3, 4, 5, or 6 movement modes (first control mode/second control mode), wherein the movement-mode input unit is used while the manipulator is static (par. [0070]-[0071]) and the amount of operation of the operating portion is proportional to the amount of operation of the manipulator (par. [0066]-[0068]); and an operation-amount input unit (9; par. [0033]-[0035]) adapted for generating an operation signal based on a linear parameter from an operator, wherein the operation-amount input unit is used while advancing or retracting the manipulator (par. [0033]-[0036]); and a calculating device (within 3; par. [0066]-[0068]) configured to calculate driving amounts for driving the manipulator in a motion through at least one of the at least three degrees of freedom.
However, Ogawa does not specifically disclose a movement-mode input unit that selects one of a plurality of movement modes, wherein the amount of operation of at least one of the plurality of movement modes is disproportional to the amount of operation of the manipulator. Similar to Ogawa, Yorimoto teaches a movement-mode input unit (33; par. [0047]) that selects one of a plurality of movement modes (first, second and third), wherein the movement-mode input unit is used while the manipulator is static (par. [0047] and [0064]) and the amount of operation of at least one of the plurality of movement modes (third mode: par. [0047] and [0064]) is disproportional to the amount of operation of the manipulator. Yorimoto teaches a third mode that allows an operator to freely change the orientation of the operation-amount input unit (3) while the position and orientation of the manipulator (15) just before switching to the third mode are maintained (par. [0064]). This movement mode thereby allows an operator to fix or correct a position of the operation-amount input unit, if it was moved in error, for example, while maintaining the position of the manipulator. Thus, it would have been obvious to one having ordinary skill in the art to include the third mode of Yorimoto in the apparatus of Takahashi in order to allow an operator to fix or correct a position of 
Regarding claim 13, Ogawa in view of Yorimoto disclose the endoscopic system of claim [[11]] 12, wherein the at least three degrees of freedom of the manipulator comprises two bending motions and a translational motion (par. [0034] and [0068]).
Regarding claim 14, Ogawa in view of Yorimoto disclose the endoscopic system of claim [[11]] 12, wherein the operation-amount input unit (9) inputs a linear parameter (par. [0033]-[0036]).
Regarding claim 15, Ogawa in view of Yorimoto disclose the endoscopic system of claim [[11]] 12, wherein the calculating device (within 3) calculates at least three driving amounts for at least three degrees of freedom of the manipulator (par. [0066]-[0068])

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795